Case 1:20-cv-10782-GBD Document 14 Filed 04/21/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

en
we ee ee re re ee eee eee X |
MIGUEL TORRES, ne
Plaintiff, :
-against- :
: ORDER
METRO-NORTH RAILROAD COMPANY, :
: 20 Civ. 10782 (GBD)
Defendant. :
— eee ee eee ee ee ee ee ee ee Be ee x

GEORGE B. DANIELS, District Judge:

The initial conference scheduled to occur on April 27, 2021 at 9:30 a.m. is hereby

cancelled.

Dated: April 21, 2021
New York, New York

SO ORDERED.

Givin, i LYyrxhe

GEORGE Gy DANIELS
TED STATES DISTRICT JUDGE

 

 
